Opinion by
Judge Pryor:
The demurrer to the petition in this case was properly sustained. While the right of the appellant to assist her friend upon the cars existed, there is no averment of any fact showing that the employes of the train knew that her presence on the train was only to see her friend comfortably seated; but on the contrary they had the right to presume that the plaintiff was a passenger and had boarded the train for the purpose of going to some other point on the road. We know of no rule requiring employes of the company to inform themselves as to those who board the train with their friends only, and not with a view of being carried as passengers. Those on board trains at depot stations are hardly ever aware of the signals given for the departure of the train. The noise and confusion is such, as well as the inattention of those on board to the movements of the train, that the train often moves off without the hearing of any signal and when those on board are not expecting it. Besides, when appellant found the train moving she ought to have apprised the conductor of the fact that she was not a passenger, and taken proper precautions for her own safety, instead of attempting to jump from the train as it was moving off. Bier want of judgment can not be made the basis of a recovery against the railroad company.
The conductor seems not to have known that she was on the train, and her injury being the resudt of her own imprudence no recovery can be had. Judgment affirmed.